Shulman, Judge.
In Cobb Bank & Trust Co. v. Henry, 246 Ga. 225 (271 SE2d 444), the Supreme Court reversed the decision of this court in the first appearance of this case at 151 Ga. App. 725 (261 SE2d 459) insofar as this court’s reversal of the trial court’s judgment was based on the admissibility of evidence to support the defenses asserted against the enforcement of the note. We therefore rule that the defenses to the enforcement of the note would not prevent the grant of summary judgment to appellee.
However, we also ruled that questions of fact existed concerning *455appellants’ allegations of set-off. We therefore adhere to our previous holding that the summary judgment granted to appellee must be reversed.
Submitted July 3, 1979
Decided November 14, 1980.
Fred A. Gilbert, Taylor W. Jones, Michael R. Uth, for appellants.
Matthew H. Patton, Alfred S. Lurey, Hilary P. Jordan, for appellee.

Judgment reversed.


Deen, C. J., and Carley, J., concur.